Citation Nr: 1520640	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF)


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The appellant contends that he served with the recognized guerillas in the Philippines, in the service of the United States Armed Forces, from 1943 through 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A timely Notice of Disagreement was filed by the appellant in June 2010.  After a Statement of the Case was issued in May 2011, the appellant perfected his appeal in July 2011, via VA Form 9 substantive appeal.

The Board initially denied this matter in a March 2013 decision.  The appellant appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 order, the Court vacated the March 2013 denial and remanded the matter to the Board for further proceedings.  This matter now returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2013 decision, the Board denied the appellant's claim on the basis that documentation in the record did not establish the appellant's eligibility for a one-time payment from the FVECF.  In its analysis, the Board determined that the appellant's claimed service as a recognized guerilla in the service of the United States Armed Forces could not be verified.  In doing so, the Board relied upon a January 2010 response from the National Personnel Records Center (NPRC), which advised that there was no record of the appellant's purported service.

The appellant subsequently appealed the March 2013 decision to the Court.  While that appeal was pending, the Court handed down its decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  In that case, the Court determined that inquiries with the NPRC, and statements from the NPRC that the appellant had no qualifying service, are insufficient for the purposes of verifying purported service under 38 C.F.R. § 3.203(c).  In its rationale, the Court determined that the NPRC is not a "service department" within the meaning of 38 C.F.R. § 3.203(c) and in that case directed that the appropriate channel of inquiry for verifying claimed service was the Department of the Army.  Subject to the Court's recent decision in that case, the Court vacated the Board's March 2013 decision and remanded the matter to the Board for further proceedings.

The record in this case shows that VA's efforts to verify the appellant's purported guerilla service has consisted only of inquiries to the NPRC.  Notably, the appellant has alleged in his February 2009 application for benefits that he was attached to A Company, 93rd Infantry Division from sometime in 1943 through April 1946.  Documents issued by the Government of the Republic of the Philippines include a September 1987 certificate which reflects that the appellant served from December 1941 through April 1946 as a member of G Company, 82nd Infantry Division.  Another Philippine government document entitled "Affidavit for Philippine Army Personnel" reflects purported service by the appellant as a member of 45 HQ & HQ Company, 1st Battalion, 42rd Infantry Division from December 1941 through July 1945.  As the Board noted in the prior March 2013 decision, these foreign documents, in and of themselves, are insufficient for verifying the appellant's purported guerilla service.  38 C.F.R. § 3.203(a).

Still, where service department certification of active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  In view of the Court's holdings in that case and in Tagupa, this matter must be remanded so that the agency of original jurisdiction (AOJ) may undertake proper efforts to verify the appellant's purported guerilla service.  In that regard, the AOJ must contact the Department of the Army and ask that it verify any or all of the purported service listed above.  38 C.F.R. § 3.203.  After such efforts have been made, the AOJ should readjudicate the appellant's claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding the evidence needed to establish veteran status for purposes of eligibility for a one-time payment from the FVECF. 

2.  Contact the Department of the Army and obtain any available verification of the appellant's claimed guerilla service using all of the descriptive information he previously submitted, as well as any newly received evidence.  In connection with this request, the AMC/RO should provide the Department of the Army with copies of all relevant documents in the claims file, to include: the appellant's letters and statements; documents from the Philippine government; previous verification requests sent to the NPRC; and all responses received from the NPRC.

3.  After completion of the above development, the issue of the appellant's legal entitlement to a one-time payment from the FVECF should be readjudicated.  If the determination remains adverse to the appellant, he and his representative (if one has been appointed) should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




